Citation Nr: 0018597	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  95-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 17, 1992, 
for a compensable evaluation for bilateral chorioretinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1973.

The instant appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which granted an increased rating, 
to 20 percent, for bilateral chorioretinitis, effective March 
17, 1992.  The earlier effective date issue was referred by 
the Board of Veterans' Appeals (Board or BVA) in May 1997 and 
was remanded by the Board in July 1999.


REMAND

The veteran contends, in substance, that an earlier effective 
date for a compensable evaluation for his service-connected 
bilateral chorioretinitis is warranted.  An appeal to the 
Board is initiated by filing a notice of disagreement (NOD).  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (1999).  The appeal is then completed by filing 
Substantive Appeal following the issuance of a Statement of 
the Case (SOC).  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202 (1999).

An NOD consists of any written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination of the agency 
of original jurisdiction (AOJ) and a desire to contest the 
result.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§ 20.201 (1999).  Special wording is not required, but the 
NOD must be in terms which can reasonably be construed as 
disagreement with the determination and a desire for 
appellate review.  If the AOJ gives notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  Id.  To be considered timely, an NOD 
must be filed within one year from the date that the AOJ 
mails notice of the determination to the claimant.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. § 20.302(a) 
(1999).  The filing of a timely NOD "is a prerequisite to 
the Board's proper exercise of jurisdiction over a claim."  
Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  See also Mason 
v. Brown, 8 Vet. App. 44, 54 (1995).

A thorough review of the record in the present case reveals 
that a timely NOD does not appear to have been received by 
the RO with respect to the veteran's claim of entitlement to 
an earlier effective date for a compensable evaluation for 
bilateral chorioretinitis.  By a rating decision entered in 
December 1995, the RO granted an increased rating, to 20 
percent, for bilateral chorioretinitis, effective March 17, 
1992.  Notice of that decision, along with his appellate 
rights, was sent to the veteran on March 6, 1996.  During a 
personal hearing before a member of the Board on March 11, 
1997, after the expiration of the one-year period from the 
date that the RO sent the veteran notice of its December 1995 
determination, the veteran expressed disagreement with the 
effective date of his increased rating.

38 U.S.C.A. § 7105(b)(1) (West 1991) provides that an NOD 
"must be . . . filed with the activity which entered the 
determination with which disagreement is expressed . . . ."  
In Beyrle v. Brown, 9 Vet. App. 24, 28 (1996), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "despite the Secretary's assertion that 'the Court may 
wish to find that [the a]ppellant's [November 1992] testimony 
before the BVA meets the requirements for an NOD' . . . such 
testimony (even though given within the one-year NOD filing 
period) cannot constitute a valid NOD because it was taken 
before the Board and not the RO and it did not serve to 
trigger or initiate appellate review . . . ."

The Court has held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided the claimant fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29 (1999).  
If not, the matter must be remanded to the RO to avoid 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993); 38 C.F.R. § 19.9 (1999).

For the reasons above, the July 1999 Board remand requested 
that the RO issue the veteran a supplemental statement of the 
case on the question of whether his claim of entitlement to 
an earlier effective date for a compensable evaluation for 
his service-connected bilateral chorioretinitis was timely 
appealed. 

Following the July 1999 Board remand, a statement of the 
case, dated in March 1999, was associated with the claims 
folder.  However, that statement of the case did not address 
whether his claim of entitlement to an earlier effective date 
for a compensable evaluation for his service-connected 
bilateral chorioretinitis was timely appealed.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998).  In Stegall, the Court vacated and 
remanded a Board decision because it failed to ensure that 
the RO achieved full compliance with specific instructions 
contained in a Board remand.  As the record reveals that no 
supplemental statement of the case has been issued which 
complies with the directions found in the 1999 BVA remand 
order, the matter must be remanded again.  

Accordingly, this case is REMANDED for the following action:

The RO should issue the veteran an SSOC 
on the question of whether his claim of 
entitlement to an earlier effective date 
for a compensable evaluation for his 
service-connected bilateral 
chorioretinitis was timely appealed.  The 
SSOC should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations to 38 C.F.R. §§ 19.26, 19.27, 
19.28, 19.34, 19.35, 20.200, 20.201, 
20.302 (1999).  See 38 C.F.R. § 19.29 
(1999).  The RO should notify the veteran 
that he may submit additional argument, 
evidence, or comment with respect to the 
proper appellate status of those issues, 
and that he is entitled to a hearing on 
the matter if he so desires.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to this Board for further appellate review.  No 
action is required by him until he receives further notice.  
The purposes of this remand are to procure clarifying data 
and to comply with the governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the issue addressed in this 
remand.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


